Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see remarks, filed 12/3/21, with respect to claims 1-3, 6-11, and 13 have been fully considered and are persuasive.  The 35 102 rejection of claims 1-3, 6-11, and 13 has been withdrawn. 
Allowable Subject Matter
3.	Claims 1-11 and 13-20 are allowed.

With respect to independent claim 1, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…responsive to identifying that the category of the lock request is for a self-compatible lock request: 
determining a value of a counter associated with the master node and with one or more other master nodes, and: 
when the value of the counter is zero, locally granting the lock request;  
when the value of the counter is greater than zero, forwarding the lock request to a global lock manager (GLM); 
responsive to identifying that the category of the lock request is for a heavy- conflicting lock request, forwarding the lock request by the master node to the GLM and;

, in combination with the other claimed limitations.   

Independent claim 13 recites similar limitations as that of claim 1 and is therefore also allowed.
Dependent claims 2-11 are allowed for being dependent to already claim 1.

With respect to independent claim 14, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“ identifying, in the global hash table associated with the GLM, a category of the lock request as a self-compatible lock request or a heavy-conflicting lock request; 
when the global hash table contains one or more self-compatible lock requests and at least one heavy-conflicting lock request, granting by the GLM the one or more self- compatible lock requests prior to granting the at least one heavy-conflicting lock request; and 
when the GLM receives another self-compatible lock request and the at least one heavy-conflicting lock request is yet to be granted, granting by the GLM the another self-compatible lock request prior to granting the at least one heavy-conflicting lock request.”
, in combination with the other claimed limitations.   

Independent claim 18 recites similar limitations as that of independent claim 14 and is therefore also allowed.


4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
	


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US Patent 10535368 by Dice et. al. (hereafter Dice) provides for a reader to access a shared data object (see abstract).  The reader accesses a non-global lock via the shared data object metadata (see fig. 2 204).  If the non-global lock is available a fast path (fast path lock) to acquire the non-global lock and perform the read operations are done (see fig. 2 207-210).  If the non-global lock is not available then the reader checks whether there is a global lock for the shared object is blocked by checking a counter that indicates that the reader is blocked or not, if the reader is not blocked the read operation is performed and the counter is incremented (see fig. 2 207, 213-222).  After the read operations are performed, it is determined what path to lock the shared data was used and releases the fast path lock or undoes the global lock modification that 

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL PHAM/Primary Examiner, Art Unit 2167